Exhibit 10.1

AMENDMENT AGREEMENT

This AMENDMENT AGREEMENT, dated as of February 23, 2007 (this “Agreement”),
entered into among DAVITA INC., a Delaware corporation (the “Borrower”), the
Guarantors under the Amended and Restated Credit Agreement referred to below,
the banks and other financial institutions or entities with a Commitment under
the Amended and Restated Credit Agreement referred to below, BANK OF AMERICA,
N.A., WACHOVIA BANK, NATIONAL ASSOCIATION, BEAR STEARNS CORPORATE LENDING INC.,
THE BANK OF NEW YORK, THE BANK OF NOVA SCOTIA, THE ROYAL BANK OF SCOTLAND PLC
AND WESTLB AG, NEW YORK BRANCH, as co-documentation agents (in such capacity,
the “Co-Documentation Agents”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
syndication agent (in such capacity, the “Syndication Agent”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
(the “Original Lenders”), Bank of America, N.A., Wachovia Bank, National
Association, Bear Stearns Corporate Lending Inc., The Bank of New York, The Bank
of Nova Scotia, The Royal Bank of Scotland plc and WestLB AG, New York Branch,
as co-documentation agents, Credit Suisse, Cayman Islands Branch, as syndication
agent, and JPMorgan Chase Bank, N.A., as administrative agent and as collateral
agent, entered into the Credit Agreement, dated as of October 5, 2005 (as
further amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Original Credit Agreement”), pursuant to which the
Original Lenders made certain loans and other extensions of credit to the
Borrower;

WHEREAS the Original Credit Agreement was subsequently amended by Amendment
No. 1 (“Amendment No. 1”), dated February 8, 2007;

WHEREAS, the Obligations (as defined in the Original Credit Agreement and
hereinafter referred to as the “Original Obligations”) of the Borrower and the
other Loan Parties under the Original Credit Agreement and the other Loan
Documents (as defined in the Original Credit Agreement and hereinafter referred
to as the “Loan Documents”) are secured by certain collateral (hereinafter the
“Original Collateral”) and are guaranteed or otherwise benefited by the Loan
Documents;

WHEREAS, the parties hereto wish to amend and restate the Original Credit
Agreement, as amended by Amendment No. 1, in its entirety to effect the
amendments described herein and in the Amended and Restated Credit Agreement to
create a new class of Tranche B-1 Term Loans (as defined below) having such
terms and rights and obligations under the Loan Documents as set forth in the
Amended and Restated Credit Agreement (as defined below);

WHEREAS, prior to the Restatement Effective Date (as defined below), pursuant to
Section 2.10 of the Original Credit Agreement, the Borrower has delivered to the
Administrative Agent an irrevocable notice of voluntary prepayment of the
Tranche B Term Loans in full (the “Prepayment Notice”);



--------------------------------------------------------------------------------

WHEREAS, each Person who executes and delivers this Agreement as a Tranche B-1
Term Lender will make a Tranche B-1 Term Loan under the Amended and Restated
Credit Agreement on the effective date of this Agreement to the Borrower, and
the proceeds of all Tranche B-1 Term Loans will be used by the Borrower to repay
in full the outstanding principal amount of the Tranche B Term Loans;

WHEREAS, the parties hereto intend that (a) the Original Obligations that remain
unpaid and outstanding as of the Restatement Effective Date shall continue to
exist under the Amended and Restated Credit Agreement on the terms set forth
therein, (b) the loans under the Original Credit Agreement (after giving effect
to the prepayment of Loans contemplated by this Agreement) outstanding as of the
date hereof shall be Loans under and as defined in the Amended and Restated
Credit Agreement on the terms set forth therein, (c) any letters of credit
outstanding under the Original Credit Agreement as of the date hereof shall be
Letters of Credit under and as defined in the Amended and Restated Credit
Agreement and (d) the Original Collateral and the Loan Documents shall continue
to secure, guarantee, support and otherwise benefit the Original Obligations as
well as the other Obligations of the Borrower and the other Credit Parties under
the Amended and Restated Credit Agreement (including, without limitation,
Obligations in respect of the Tranche B-1 Term Loans) and the other Loan
Documents; and

WHEREAS, the parties hereto desire to effect certain amendments to the Security
Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Definitions.

(a) Certain Definitions. The following terms when used in this Agreement shall
have the following meanings (such meanings to be equally applicable to the
singular and plural form thereof):

“Agreement” is defined in the preamble.

“Amended and Restated Credit Agreement” is defined in Section 3 hereof.

“Borrower” is defined in the preamble.

“Lenders” means the Original Lenders and/or the Tranche B-1 Lenders as the
context may require.

“Loan Documents” is defined in the recitals hereto.

“Original Credit Agreement” is defined in the recitals hereto.

“Original Collateral” is defined in the recitals hereto.

“Original Lenders” is defined in the recitals hereto.

 

-2-



--------------------------------------------------------------------------------

“PATRIOT Act” is defined in Section 12 hereto.

“Restatement Effective Date” is defined in Section 4 hereof.

“Security Agreement” as defined in the Original Credit Agreement.

“Tranche B-1 Term Commitment” means, with respect to a Tranche B-1 Term Lender,
the commitment of such Tranche B-1 Term Lender to make Tranche B-1 Term Loans on
the Restatement Effective Date. The aggregate amount of the Tranche B-1 Term
Commitments shall equal the aggregate principal amount of the Tranche B Term
Loans outstanding as of the Restatement Effective Date.

“Tranche B-1 Term Lender” means a Person with a Tranche B-1 Term Commitment to
make Tranche B-1 Term Loans to the Borrower on the Restatement Effective Date.

“Tranche B-1 Term Loan” means a Loan made pursuant to Section 2.1(b) under the
Amended and Restated Credit Agreement on the Restatement Effective Date.

(b) Other Definitions. Unless otherwise defined or the context otherwise
requires, terms for which meanings are provided in the Amended and Restated
Credit Agreement shall have such meanings when used in this Agreement.

SECTION 2. Amendment and Restatement of Original Credit Agreement; Amendment of
Security Agreement.

(a) On the Restatement Effective Date, the Original Credit Agreement shall be,
and is hereby, amended and restated in its entirety as set forth in Annex I
hereto (as set forth in such Annex I, the “Amended and Restated Credit
Agreement”), and as so amended and restated is hereby ratified, approved and
confirmed in each and every respect by all parties hereto. The rights and
obligations of the parties to the Original Credit Agreement with respect to the
period prior to the Restatement Effective Date shall not be affected by such
amendment and restatement.

(b) On the Restatement Effective Date, the Security Agreement shall be amended
by (i) adding the following provision at the end of Section 3.6:
“Notwithstanding anything in this Agreement to the contrary, no Pledgor shall be
required to enter into any Control Agreement with respect to any Deposit
Account, Securities Account or Commodity Account” and (ii) deleting clauses
(b) and (c)(i) of Section 3.4 in their entirety.

SECTION 3. Commitments; Prepayments.

(a) Subject to and upon the terms and conditions herein and of the Amended and
Restated Credit Agreement, each Tranche B-1 Term Lender severally agrees to make
Tranche B-1 Term Loans to the Borrower on the Restatement Effective Date in a
principal amount not to exceed its Tranche B-1 Term Commitment on the
Restatement Effective Date. Pursuant to the Prepayment Notice, the Borrower
shall prepay on the Restatement Effective Date all Tranche B Term Loans with the
gross proceeds of such Tranche B-1 Term Loans of such Tranche B-1 Term Lenders.

 

-3-



--------------------------------------------------------------------------------

(b) Pursuant to the Prepayment Notice, the Borrower shall pay all accrued and
unpaid interest on the Tranche B Term Loans to the Tranche B Term Lenders to,
but not including, the Restatement Effective Date, such payment to be made on
the Restatement Effective Date, and any breakage loss or expense under
Section 2.20 of the Original Credit Agreement.

(c) The Restatement Effective Date shall be deemed the first day of a new
Interest Period under the Amended and Restated Credit Agreement with respect to
the Tranche B-1 Term Loans made on the Restatement Effective Date.

(d) For avoidance of doubt, holders of the Tranche B-1 Term Loans shall be
entitled to the same guarantees and security interests pursuant to the Loan
Documents from and after the Restatement Effective Date as to which the holders
of Tranche B Term Loans had been entitled immediately prior to the Restatement
Effective Date.

SECTION 4. Conditions Precedent to the Effectiveness of this Amendment.

This Agreement shall become effective as of the date first written above upon
(the “Restatement Effective Date”), and the obligations of the Lenders under the
Amended and Restated Credit Agreement shall be subject to, satisfaction of each
of the conditions precedent set forth in this Section 4.

(a) Executed Counterparts. The Administrative Agent shall have received (x) this
Agreement, duly executed by each of the following: (i) Borrower; (ii) each
Guarantor; and (iii) the Required Lenders under the Original Credit Agreement
and (y) addenda to this Agreement, duly executed by Tranche B-1 Term Loan
Lenders having Tranche B-1 Term Loan Commitments equal in principal amount to
the amount of Tranche B Term Loans outstanding on the Restatement Effective
Date.

(b) Interest. The Borrower shall have paid, simultaneously with the making of
Tranche B-1 Term Loans, to all Tranche B Term Lenders all accrued and unpaid
interest on the Tranche B Term Loans, to, but not including, the Restatement
Effective Date.

(c) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Restatement Effective Date, certifying (i)(A) that attached thereto is
a true and complete copy of each Constitutive Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i)) or (ii) or that there has been no change in the items specified
in clause (i) since the last certificate of the type described in clause
(i) delivered to the Administrative Agent;

 

-4-



--------------------------------------------------------------------------------

(ii) a certificate as to the good standing of each Loan Party as of a recent
date, from such Secretary of State (or other applicable Governmental Authority);
and

(iii) such other documents as the Lenders, the Issuing Lender or the
Administrative Agent may reasonably request (including foreign qualification
certificates and bring-down good standing certificates).

(d) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the chief
executive officer and the chief financial officer of the Borrower, confirming
compliance with the conditions precedent set forth in this Section 4 and in
Sections 5.2(b), (c) and (d) of the Amended and Restated Credit Agreement.

(e) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Lenders and the Issuing Lender, a favorable
written opinion of (i) Bingham McCutchen LLP, special counsel for the Loan
Parties and (ii) Joseph Schohl, General Counsel of the Borrower, in each case
(A) dated the Restatement Effective Date, (B) addressed to the Agents, the
Issuing Lender and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent.

(f) Fees. The Agents and Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including the invoiced legal fees and expenses of Cahill Gordon &
Reindel LLP, special counsel to the Agents, and the invoiced fees and expenses
of any local counsel, special regulatory counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by the
Borrower on or prior to the Restatement Effective Date hereunder or under any
Loan Document.

(g) No Default or Event of Default. After giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing, either on the
date hereof under the Original Credit Agreement or on the Restatement Effective
Date under the Amended and Restated Credit Agreement.

(h) Borrowing Request. The Borrower shall have provided the Administrative Agent
with a Notice of Borrowing two Business Days prior to the Restatement Effective
Date with respect to the borrowing of Tranche B-1 Term Loans on the Restatement
Effective Date.

(i) Promissory Notes. Each Tranche B-1 Term Lender shall have received, if
requested at least two (2) Business Days prior to the Restatement Effective
Date, a promissory note payable to the order of such Lender duly executed by the
Borrower in substantially the form of Exhibit N-3 to the Amended and Restated
Credit Agreement evidencing its Tranche B-1 Term Loan.

(j) USA PATRIOT Act. The Lenders shall have received, sufficiently in advance of
the Restatement Effective Date, all documentation and other information required
by

 

-5-



--------------------------------------------------------------------------------

bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the PATRIOT Act,
including, without limitation, the information described in Section 11.17 of the
Amended and Restated Credit Agreement.

(k) Amended and Restated Credit Agreement. All other conditions precedent set
forth in Sections 5.1(b) and 5.2 of the Amended and Restated Credit Agreement
shall have been satisfied in full.

SECTION 5. Representations and Warranties.

On and as of the Restatement Effective Date, after giving effect to this
Agreement, each of the Loan Parties hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) this Agreement has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes the legal, valid and binding
obligations of the Borrower and each Guarantor enforceable against the Borrower
and each Guarantor in accordance with its terms and the Amended and Restated
Credit Agreement constitutes the legal, valid and binding obligation of the
Borrower and each Guarantor enforceable against the Borrower and each Guarantor
in accordance with its terms, in each case, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally;

(b) each of the representations and warranties made by any Loan Party set forth
in Section 4 of the Amended and Restated Credit Agreement or in any other Loan
Document is true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the
Restatement Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date;

(c) no Default or Event of Default has occurred and is continuing; and

(d) after giving effect to this Agreement, neither the modification of the
Original Credit Agreement effected pursuant to this Agreement nor the execution,
delivery, performance or effectiveness of this Agreement:

(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (as defined in the Original Credit Agreement), and
such Liens continue unimpaired with the same priority to secure repayment of all
Secured Obligations, whether heretofore or hereafter incurred; or

(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

 

-6-



--------------------------------------------------------------------------------

SECTION 6. No Other Amendments; References to the Credit Agreement.

Other than as specifically provided herein or in the Amended and Restated Credit
Agreement, this Agreement shall not operate as a waiver or amendment of any
right, power or privilege of the Lenders under (and as defined in) the Original
Credit Agreement or any other Loan Document (as such term is defined in the
Original Credit Agreement) or of any other term or condition of the Original
Credit Agreement or any other Loan Document (as such term is defined in the
Original Credit Agreement) nor shall the entering into of this Agreement
preclude the Lenders from refusing to enter into any further waivers or
amendments with respect to the Amended and Restated Credit Agreement. All
references to the Original Credit Agreement in any document, instrument,
agreement, or writing that is a Loan Document shall from and after the
Restatement Effective Date be deemed to refer to the Amended and Restated Credit
Agreement, and, as used in the Amended and Restated Credit Agreement, the terms
“Agreement,” “herein,” “hereafter,” “hereunder,” “hereto” and words of similar
import shall mean, from and after the Restatement Effective Date, the Amended
and Restated Credit Agreement.

SECTION 7. Headings.

The various headings of this Agreement are inserted for convenience only and
shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.

SECTION 8. Execution in Counterparts.

This Agreement may be executed by the parties hereto in several counterparts
(including by facsimile), each of which shall be deemed to be an original and
all of which shall constitute together but one and the same agreement.

SECTION 9. Expenses.

The Borrower agrees to pay promptly (and in any event on the Restatement
Effective Date) after presentation of an invoice therefor all reasonable
out-of-pocket expenses of the Agents in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Amended and Restated
Credit Agreement, each other Loan Document and the documents and transactions
contemplated hereby, including the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent.

SECTION 10. Cross-References.

References in this Agreement to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Agreement.

SECTION 11. Cooperation; Other Documents.

At all times following the execution of this Agreement, the parties hereto shall
execute and deliver to the Lenders and the Agents, or shall cause to be executed
and delivered to the Lenders and the Agents, and shall do or cause to be done
all such other acts and things as the Lenders and the Agents may reasonably deem
to be necessary or desirable to assure the Lenders and the Agents of the benefit
of this Agreement (including the Amended and Restated Credit Agreement), the
other Loan Documents and each other document relating to this Agreement.

 

-7-



--------------------------------------------------------------------------------

SECTION 12. USA PATRIOT Act.

Each Lender that is subject to the requirements of the USA PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the PATRIOT Act.

SECTION 13. Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

SECTION 14. Guarantor Acknowledgments.

(a) Each Guarantor hereby (i) expressly acknowledges the terms of the Amended
and Restated Credit Agreement, (ii) ratifies and affirms its obligations under
the Loan Documents (including guarantees and security agreements) executed by
the undersigned and (iii) acknowledges renews and extends its continued
liability under all such Loan Documents and agrees that such Loan Documents
remain in full force and effect.

(b) Each Guarantor hereby reaffirms, as of the Restatement Effective Date,
(i) the covenants and agreements contained in each Loan Document to which it is
a party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Agreement and the transactions
contemplated thereby, and (ii) its guarantee of payment of the Obligations
pursuant to the Credit Agreement and its grant of Liens on the Collateral under
the Security Documents.

(c) Each Guarantor further confirms that each Loan Document to which it is a
party is and shall continue to be in full force and effect and the same are
hereby ratified and confirmed in all respects.

(d) Each Guarantor hereby acknowledges and agrees that the acceptance by the
Administrative Agents, each Lender and each other Agent of this document shall
not be construed in any manner to establish any course of dealing on any Agent’s
or Lender’s part, including the providing of any notice or the requesting of any
acknowledgment not otherwise expressly provided for in any Loan Document with
respect to any future amendment, waiver, supplement or other modification to any
Loan Document or any arrangement contemplated by any Loan Document.

[SIGNATURE PAGES FOLLOW]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

DAVITA INC.

By:      Name:   H.W. Guy Seay Title:   Vice President

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

GUARANTORS By:      Name:   H.W. Guy Seay Title:   Vice President of
(i) Physicians Management, LLC, (ii) each of the Guarantors set forth on
Appendix A hereto that is a corporation, (iii) the sole or managing member of
each of the Guarantors set forth on Appendix A hereto that is a limited
liability company and (iv) a general partner of each of the Guarantors set forth
on Appendix A hereto that is a limited partnership or a general partnership.

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as Collateral

Agent

By:      Name:   Title:  

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

[LENDER],1

  as a Lender

By:

    

Name:

 

Title:

 

--------------------------------------------------------------------------------

1

To be executed by each consenting Revolving Lender, Tranche A Term Lender and
Tranche B Term Lender under the Original Credit Agreement.

Signature Page to Amendment Agreement

 



--------------------------------------------------------------------------------

APPENDIX A

GUARANTORS

Astro, Hobby, West Mt. Renal Care Limited Partnership

Bay Area Dialysis Partnership

Beverly Hills Dialysis Partnership

Carroll County Dialysis Facility, Inc.

Continental Dialysis Centers, inc.

Continental Dialysis Center of Springfield-Fairfax, Inc.

DaVita-West, LLC

DaVita Nephrology Associates of Utah, L.L.C.

Dialysis Centers of Abilene, L.P.

Dialysis Specialists of Dallas, Inc.

Downriver Centers, Inc

East End Dialysis Center, Inc.

Eastmont Dialysis Partnership

Elberton Dialysis Facility, Inc.

Flamingo Park Kidney Center, Inc.

Houston Kidney Center/Total Renal Care Integrated Service Network Limited
Partnership

Kidney Care Rx, Inc.

Kidney Care Services, LLC

Lincoln Park Dialysis Services, Inc.

Mason- Dixon Dialysis Facilities, Inc.

Mid-City New Orleans Dialysis Center, LLC

Nephrology Medical Associates of Georgia, LLC

North Atlanta Dialysis Center, LLC

Ontario Dialysis Center, LLC

Open Access Sonography, Inc.

Orange Dialysis, LLC

Pacific Coast Dialysis Center

PDI Holdings, Inc.

PDI Supply, Inc.

Peninsula Dialysis Center, Inc.

Physicians Dialysis Acquisitions, Inc.

Physicians Dialysis Ventures, Inc.

Physicians Dialysis, Inc.

Renal Life Link, Inc.

Renal Treatment Centers - California, Inc.

Renal Treatment Centers -Hawaii, Inc.

Renal Treatment Centers - Illinois, Inc.

Renal Treatment Centers, Inc.

Renal Treatment Centers - Mid-Atlantic, Inc.

Renal Treatment Centers - Northeast, Inc.

Renal Treatment Centers - Southeast, L.P.

Renal Treatment Centers - West, Inc.



--------------------------------------------------------------------------------

Riverside County Home PD Program, LLC

RMS DM, LLC

RTC Holdings, Inc.

RTC - Texas Acquisition, Inc.

RTC TN, Inc.

Sierra Rose Dialysis Center, LLC

South Shore Dialysis Center, L.P.

Southeast Florida Dialysis, LLC

Southwest Atlanta Dialysis Centers, LLC

Spokane Dialysis, LLC

Total Acute Kidney Care, Inc.

Total Renal Care/Eaton Canyon Dialysis Center Partnership

Total Renal Care, Inc.

Total Renal Care of Colorado, Inc.

TRC of New York, Inc.

Total Renal Care of Utah, L.L.C.

Total Renal Care/Peralta Renal Center Partnership

Total Renal Care/Piedmont Dialysis Partnership

Total Renal Care Texas Limited Partnership

Total Renal Laboratories, Inc.

Total Renal Research, Inc.

TRC - Indiana, LLC

TRC West, Inc.

Tri-City Dialysis Center, Inc.

DVA Renal Healthcare, Inc.

Dialysis Holdings, Inc.

DVA Healthcare Laboratory Services, Inc.

DVA Nephrology Partners, Inc.

DVA Healthcare of Pennsylvania, Inc.

DVA Healthcare of Maryland, Inc.

DVA Healthcare of Massachusetts, Inc.

DVA of New York, Inc.

DVA Supply Corp.

Neptune Artificial Kidney Center, LLC

Freehold Artificial Kidney Center, LLC

DVA Nephrology Services, Inc.

DVA Healthcare Nephrology Partners, Inc.

DVA Healthcare Renal Care, Inc.

DVA Healthcare Procurement Services, Inc.

 



--------------------------------------------------------------------------------

ANNEX I

to Amendment Agreement

AMENDED AND RESTATED CREDIT AGREEMENT